Exhibit 10.8

 

 

 

 

 

 

K12 INC.
2016 INCENTIVE AWARD PLAN

 

 

PERFORMANCE SHARE UNIT GRANT NOTICE

 

Capitalized terms not specifically defined in this Performance Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2016
Incentive Award Plan (as amended from time to time, the “Plan”) of K12 Inc. (the
“Company”).

 

K12 Inc., a Delaware corporation (the “Company”) hereby grants to you
(“Participant”) the Performance Share Units described in this Grant Notice (the
“PSUs”), subject to the terms and conditions of the 2016 Incentive Award Plan,
as amended from time to time (the “Plan”) and the Performance Share Unit
Agreement (the “Agreement”), both of which are incorporated into this Grant
Notice by reference. 

 

Participant:

[insert name]

 

 

Grant Date:

[insert grant date]

 

 

Target Number of PSUs:

[insert amount]

 

 

Vesting Schedule:

[100%]   08/15/2018

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator of the Plan upon any
questions arising under the Plan, this Grant Notice or the Agreement.

 

K12 INC.

    

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

Nathaniel A. Davis 

 

Print Name:

 

Title:

Executive Chairman

 

 

 

 





PSU Agreement (2017)

--------------------------------------------------------------------------------

 



K12 INC. PERFORMANCE SHARE UNIT AGREEMENT

 

Pursuant to the Performance Share Unit Grant Notice (the “Grant Notice”) which
is governed by this Performance Share Unit Agreement (the “Agreement”), K12
Inc., a Delaware corporation (the “Company”) has granted you (the “Participant”)
the number of Performance Share Units under the 2016 Incentive Award Plan, as
amended from time to time (the “Plan”), as set forth in the Grant Notice.

 

ARTICLE I.

GENERAL

 

1.1         Definitions.  Capitalized terms not specifically defined in this
Agreement have the meanings specified in the Grant Notice or, if not defined in
the Grant Notice, in the Plan. 

 

1.2         Incorporation of Terms of Plan.  The PSUs are subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control. 

 

ARTICLE II.

AWARD OF PERFORMANCE SHARE UNIT

 

2.1         Award of Performance Share Unit.  In consideration of Participant’s
agreement to remain in the service or employ of the Company or one of its
Subsidiaries, and for other good and valuable consideration, the Company has
granted the PSUs to Participant effective as of the grant date set forth in the
Grant Notice (the “Grant Date”).  Each PSU represents the right to receive one
Share or, at the option of the Company, an amount of cash, in either case, as
set forth in this Agreement.  Participant will have no right to the distribution
of any shares of Stock or payment of any cash until the time (if ever) the PSUs
have vested.

 

2.2         Unsecured Promise.  The PSUs will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.

 

ARTICLE III.

VESTING; FORFEITURE AND SETTLEMENT

 

3.1         Vesting; Forfeiture.    

 

(a)         Generally. The PSUs will be earned according to the performance
conditions set forth in Appendix A.  To the extent earned, the PSUs will vest in
accordance with the schedule and terms set forth in Section 3.1(b), subject to
Section 3.1(c), except that any fraction of a PSU that would otherwise be vested
will be accumulated and will vest only when a whole PSU has accumulated.  If no
future vesting of PSUs could apply under this Agreement, any fractional PSU will
not vest and will be forfeited as of the date of determination.  Any PSUs that
are not earned in accordance with the performance conditions set forth in
Appendix A will immediately and automatically be cancelled and forfeited without
consideration as of the date of determination.  In addition, in the event of
Participant’s Termination of Service for any reason, all unvested PSUs will
immediately and automatically be cancelled and forfeited without consideration,
except (i) as otherwise determined by the Administrator, (ii) as otherwise set
forth in this Agreement, or (iii) as provided in a separate binding written
agreement between Participant and the Company.

 

(b)         Performance-Based Vesting.  The PSUs will be earned at a level of up
to 150% according to the performance conditions set forth in Appendix A for the
period beginning on July 1, 2015 and ending August 1, 2018 (the “Performance
Period”).  When practicable following the completion of the Performance Period,
the Administrator shall determine the extent to which the performance conditions
set forth on Appendix A have been

 





2

--------------------------------------------------------------------------------

 



satisfied (such date of determination, the “Final Determination Date”). To the
extent earned, the PSUs will vest on the later of August 15, 2018 or the Final
Determination Date, subject in each case to the Participant not incurring a
Termination of Service prior to the applicable vesting date.

 

(c)         Change in Control. Notwithstanding any provision of this Agreement
to the contrary, in the event a Change in Control occurs after the end of the
Performance Period and the Participant incurs a Qualifying Termination prior to
the vesting date of any PSUs related to such completed Performance Period, all
earned PSUs that otherwise could have vested on the applicable vesting date had
the Participant remained in service through such date will become immediately
vested as of immediately prior to the date of the Participant’s Termination of
Service and will be settled promptly in accordance with Section 2.2.  In
addition, in the event a Change in Control occurs before the end of an
applicable Performance Period, the PSUs related to such in-process Performance
Period will be treated as follows:

 

(i)         Pre-CiC Period.  The number of PSUs that shall be deemed earned with
respect to the period commencing on the first day of the applicable Performance
Period and ending on the day prior to the Change in Control (the “Pre-CiC
Period”) will be determined as follows: (A) first the Administrator will
determine (prior to the effective date of the Change in Control) the level of
actual achievement in relation to the performance conditions set forth on
Appendix A of this Agreement, as applicable (adjusted to the extent necessary to
measure performance over only the Pre-CiC Period, as determined by the
Administrator) and the Administrator will determine a base number of PSUs earned
for the applicable Performance Period relative to such determination in
accordance with the terms of this Agreement, and (B) second, the total number of
PSUs deemed earned with respect to the Pre-CiC Period will be equal to the
product of the base number of PSUs determined pursuant to the foregoing clause
(A) multiplied by a fraction, the numerator of which is the number of calendar
days in the Pre-CiC Period and the denominator of which is the total number of
calendar days in the applicable Performance Period.

 

(ii)         Post-CiC Period.  The number of PSUs that shall be deemed earned
with respect to the period commencing on the date of the Change in Control and
ending on the last day of the Performance Period (the “Post-CiC Period”) shall
be determined assuming that the performance conditions are attained at the
“target level” of 100% for the Post-CiC Period.  Accordingly, the number of PSUs
deemed earned with respect to the Post-CiC Period will be equal to the target
number of PSUs attributable to the applicable Performance Period multiplied by a
fraction, the numerator of which is the number of calendar days in the Post-CiC
Period and the the denominator of which is the total number of calendar days in
the applicable Performance Period.

 

(iii)         Vesting of PSUs Deemed Earned.  Following the date of the Change
in Control, the PSUs that are deemed earned in accordance with the provisions of
clauses (i) and (ii) above will continue to vest in accordance with the time
schedule set forth in Section 2.2, provided, however, that in the event the
Participant incurs a Qualifying Termination prior the vesting date of any such
PSUs, the deemed earned PSUs will become immediately vested as of immediately
prior to the date of the Participant’s Termination of Service and will be
settled promptly in accordance with Section 2.2.

 

(d)         Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

(i)         Cause.  “Cause”  shall have the meaning set forth in any then
effective employment agreement between the Participant and the Company or any of
its Subsidiaries and if there is no such agreement, “Cause” shall mean any of
the following: (i) commission by the Participant of a material act of fraud,
dishonesty, embezzlement or misappropriation involving the Company or any of its
affiliates, (ii) the Participant’s conviction of, or entry into a plea of guilty
or no contest to, any felony or crime involving dishonesty or moral turpitude,
(iii) the Participant’s material breach of any written agreement





3

--------------------------------------------------------------------------------

 



between the Participant and the Company or any of its affiliates, (iv) the
Participant’s willful failure or habitual neglect to perform Participant’s
duties as an Employee, Director or Consultant, (v) the Participant engaging in
any illegal conduct having an adverse impact on the Company or its reputation,
or (vi) continuous underperformance of Participant’s job responsibilities or
conduct damaging to the Company that materially adversely affects the reputation
of the Company or its affiliates and/or their relationship with their employees,
customers or suppliers.

 

(ii)         Constructive Termination.  “Constructive Termination” shall have
the meaning given to such term (or to any similar term or concept such as “good
reason” or “good cause”) in any then effective employment agreement between the
Participant and the Company or any of its Subsidiaries (but limited to
circumstances that constitute a “material negative change” in the service
relationship within the meaning of Treasury Regulation Section 1.409A-1(n)) and
if there is no such agreement, “Constructive Termination” shall mean (i) a
material diminution in the Participant’s job description, employment
responsibilities or authority, title or reporting relationship; (ii) a material
reduction in Participant’s base salary or bonus potential (it being understood
that, without limiting the generality of the foregoing, a 10% or greater
reduction will in all circumstances be considered material); (iii) a change in
the location of a Participant’s principal place of business outside a 40-mile
radius, unless the Participant already resides outside of such 40-mile radius,
or (iv) a material breach by the Company or its affiliates of any agreement with
the participant, including any material failure to pay compensation amounts when
due.  The Participant shall not have the right to resign in a Constructive
Termination unless the Participant shall have given the Company written notice
of the fact or circumstance constituting Constructive Termination hereunder and
the Company shall have failed to remedy such fact or circumstance within 30 days
thereafter.

 

(iii)         Qualifying Termination.  “Qualifying Termination” means that the
Participant shall have incurred a Termination of Service on or within 18 months
after the date of a Change in Control (or in anticipation of a Change in
Control) as a result of (i) the Participant’s death, (ii) the Participant’s
Disability, (iii) a Constructive Termination, or (iv) a termination by the
Company or its affiliates without Cause.

 

3.2         Settlement of PSUs.

 

(a)         PSUs will be paid in Stock or cash at the Company’s option as soon
as administratively practicable after the vesting of the applicable PSU, but in
no event later than the end of the calendar year in which the PSUs
vest.  Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.

 

(b)         If a PSU is paid in cash, the amount of cash paid with respect to
the PSU will equal the Fair Market Value of a Share on the day immediately
preceding the payment date. 

 

ARTICLE IV.

TAXATION AND TAX WITHHOLDING

 

4.1         Representation.  Participant represents to the Company that
Participant has reviewed with Participant’s own tax advisors the tax
consequences of this Award and the transactions contemplated by the Grant Notice
and this Agreement.  Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents.





4

--------------------------------------------------------------------------------

 



4.2         Tax Withholding. Notwithstanding any other provision of this
Agreement:

 

(a)         The Company shall have the right to (A) require payment by or on
behalf of the Participant, of all sums required by federal, state or local tax
law to be withheld with respect to the grant, vesting or payment of the Award
and (B) determine the manner in which such payment shall be made, including, if
approved by the Chief Executive Officer of the Company in his or her discretion
(or if the Participant is the Chief Executive Officer by the Committee), the
withholding of a portion of the vested Shares that have an aggregate market
value not in excess of the minimum federal, state and local income, employment
and any other applicable taxes required to be withheld. 

 

(b)         Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs, regardless of any
action the Company or any parent or Subsidiary takes with respect to any tax
withholding obligations that arise in connection with the PSUs.  Neither the
Company nor any parent or Subsidiary makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the awarding,
vesting or payment of the PSUs or the subsequent sale of Stock.  The Company and
its parents and Subsidiaries do not commit and are under no obligation to
structure the PSUs to reduce or eliminate Participant’s tax liability.

 

ARTICLE V.
OTHER PROVISIONS

 

5.1         Adjustments.  Participant acknowledges that the PSUs and the shares
of Stock subject to the PSUs are subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan.

 

5.2         Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided, that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely effect the PSU in any material way without the prior
written consent of Participant.

 

5.3         Notices.  Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to Participant at his address shown in the Company records,
and to the Company at its principal executive office.

 

5.4         Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

5.5         Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

 

5.6         Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement will
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in the Plan, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

5.7         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Grant Notice, this Agreement and
the PSUs will be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the





5

--------------------------------------------------------------------------------

 



application of such exemptive rule.  To the extent Applicable Laws permit, this
Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

 

5.8         Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit and appendix hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

5.9         Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.

 

5.10       Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs, and
rights no greater than the right to receive cash or shares of Stock as a general
unsecured creditor with respect to the PSUs, as and when settled pursuant to the
terms of this Agreement.

 

5.11       Not a Contract of Employment.  Nothing in the Plan, the Grant Notice
or this Agreement confers upon Participant any right to continue in the employ
or service of the Company or any parent or Subsidiary or interferes with or
restricts in any way the rights of the Company and its parents and Subsidiaries,
which rights are hereby expressly reserved, to discharge or terminate the
services of Participant at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a parent or Subsidiary and Participant.

 

5.12       Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 





6

--------------------------------------------------------------------------------

 



Appendix A

 

Performance Conditions for PSUs

 

Performance Condition 1:     ACADEMIC

 

Applicable to 70% of Total PSU Award

 

The Academic performance condition is measured by determining the percentage of
managed public schools not in academic jeopardy.

 

The percentage of schools determined to be in academic jeopardy (or schools
characterized as “red status”), is measured as the percentage of schools having
a high probability of being closed within 12-18 months of the measurement date
if performance does not improve, as confirmed by the independent members of the
Academic Committee of the Board of Directors. To determine whether or not a
school is in academic jeopardy, the Academic Committee will consider criteria
that includes a school’s academic performance as measured against state
accountability standards, the relationships and communications between the
independent school board, the charter school authorizer and the Company, and the
likelihood or probability that a school will close or the Company’s contract
will be terminated.

 

The actual percentage of managed public schools not in academic jeopardy as
compared to the Threshold, Target and Stretch goals shown below will determine
payout, if any.

 

Performance Level

% of Schools Not In
Academic Jeopardy

% of Award Earned

Below Threshold

<90% of Schools

0%; Entire award forfeited

Threshold

90% of Schools

70% of award earned

Target

95% of Schools

100% of award earned

Outperform

100% of Schools

150% of award earned

 

Earning percentages for performance in-between the levels identified will be
interpolated linearly.

 





7

--------------------------------------------------------------------------------

 



Appendix A continued

 

Performance Condition 2:     STUDENT LIFETIME VALUE (LTV)

 

Applicable to 30% of Total PSU Award

 

The LTV performance condition is calculated as Duration multiplied by (Funding
Rate minus Cost of Sales).  

 

Duration is the sum of each cohort’s actual enrollment life.

 

Funding Rate is the average revenue per enrollment for each managed public
school and cohort.

 

Cost of Sales includes direct school expenses, costs and allocations for
computers and materials, media, marketing and direct enrollment costs and such
other costs attributable to support a student enrollment. 

 

The actual LTV as compared to the Threshold, Target and Stretch goals shown
below will determine payout, if any.

 

Performance Level

Metric:  LTV Growth

% of Award Earned

Below Threshold

<16%

0%; Entire award forfeited

Threshold

16%

70% of award earned

Target

33%

100% of award earned

Outperform

52%

150% of award earned

 

Earning percentages for performance in-between the levels identified will be
interpolated linearly.

8

--------------------------------------------------------------------------------